DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0018], lines 1-2, “line B-B of Figure 2” should read –line A-A of Figure 1--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  This corresponding structure is disclosed in paragraph [0019] as a ”drive shaft”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2-5 are objected to because of the following informalities:  In line 1 each of claims 2-5, “Claim” should read –claim--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the angularly limited rotational drive connection" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the drive unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the guide track" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the foot ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends from itself, thus rendering the claim indefinite.  For purposes of examination, claim 3 is being interpreted as depending from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 5,152,668 (Bulman et al. hereinafter) in view of JP 61232303 (Iwahashi hereinafter).
With regard to claim 1, Bulman et al. discloses a fan wheel with a hub ((Fig.’s 1 and 2) which is centrally supported with respect to a drive (116) and coaxially rotatable therewith and with fan blades (9) extending radially from the hub over its circumference (Fig. 2) and being supported in the hub via pinions (90) so as to be rotatable about their axes (see arrow 33, Fig. 5) relative to the hub (4) for an adjustment of the angular radial position of the fan blades (9) and an overlaying rotational drive including a central adjustment control ring (51, 101) rotatably disposed on the hub in engagement with the blade pinions (90) and operatively connected to the drive (116) via a planetary gear arrangement (40).
Bulman et al. does not disclose wherein the fan blades are rotatable about their axes over a limited range.
Iwahashi teaches fan blades (5) that are rotatable about their axes over a limited range (see two different embodiments of range limiters in Fig.’s 2-3 and Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Bulman et al. by providing that the fan blades are rotatable about their axes over a limited range as taught in Iwahashi for the purposes of preventing accidental over rotation or under rotation of the blades.
With regard to claim 2, insofar as claim 2 is definite, the Bulman et al. modification with regard to claim 1 discloses the fan wheel according to claim 1, wherein the angularly limited rotational drive connection is formed by a stop-delimited guide path (9, Fig. 3 of Iwahashi) within the central adjustment control ring (51, 101) and a stop bolt (11, Fig. 3 of Iwahashi) fixed to the drive unit (116) and extending into the guide track (9, Fig. 3 of Iwahashi).
With regard to claim 3, insofar as claim 3 is definite, the Bulman et al. modification with regard to claim 1 discloses the fan wheel according to claim 1, wherein the fan blades (9) are engaged with the central adjustment control ring (51, 101) via a miter wheel gearing with pinions (90) provided at the foot ends of the fan blades (9) and engaged by a gear ring (96, 104) provided on the control ring (51, 101).
With regard to claim 4, the Bulman et al. modification with regard to claim 1 discloses the fan wheel according to claim 1, wherein the planetary gear arrangement includes a planet carrier (shafts shown in Fig. 5 of Bulman et al.) fixed to the control ring (51, 101) and having a hollow wheel (54) with a gear structure for operatively engaging planet gears (43) surrounding and operatively engaging a sun wheel (107) which is arranged adjacent the hub of the fan wheel at the side thereof.
With regard to claim 5, the Bulman et al. modification with regard to claim 1 discloses the fan wheel according to claim 1, wherein the positions of the fan blades (9) relative to the drive (116) are adjustable via a control and/or sensor arrangement operating in a control and/or sensing mode.  There is an automatic control disclosed in col. 6 lines 52-55 such that when a malfunction is sensed, the system allows continued operation when the load on the sun gear increases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2022/0349410, 2022/0268215, 2021/0164355, 2021/0003141, 2016/0244175 and 2013/0039766 as well as USP’s 5,282,719, 5,174,716, 3,902,822, 3,672,788 and 3,647,320 all disclose blades with pitch change mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745